Citation Nr: 1725630	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to an increased schedular rating in excess of 20 percent for low back strain with mechanical low back pain and degenerative changes.

3.  Entitlement to an extraschedular rating in excess of 20 percent for low back strain with mechanical low back pain and degenerative changes

4.  Entitlement to total disability based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1994, from
January 2005 to March 2006, and from June 1 to June 30, 2006.  He also had additional periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2006 rating decision of the Waco, Texas, Department of Veterans
Affairs (VA) Regional Office (RO).

The increased rating claim has been bifurcated into schedular and extraschedular ratings.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

The Veteran alleges that his back, neck, and bilateral extremity disabilities impact his employability.  The RO denied a claim for TDIU in a February 2016 rating decision.  The Veteran did not appeal that decision.  However, a TDIU claim is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim remains part of the increased rating claim.

The Veteran testified before the undersigned at a Board hearing in September 2010.
A transcript of this hearing has been associated with the claims file.

In April 2012, the Board remanded the appeal for additional development.
Additional evidence has been obtained by the RO since it last considered the case in a February 2016 Supplemental Statement of the Case.  Nevertheless, this evidence is cumulative of evidence already in the claims file.  Thus, neither a waiver nor initial consideration of this evidence by the RO is necessary.  

The appeal, with the exception of the increased schedular rating claim, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability is manifested by pain and limitation of motion with flexion greater than 30 degrees for the entire appeal period, without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an increased schedular rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has submitted correspondence dated March 2016 documenting his complaints with the February 2016 VA examination.  He maintains that the examiner "lied" on the examination report and did not ask questions regarding his back pain.  The Board finds this examination adequate for rating purposes as the report reflects that the examiner questioned the Veteran about his back symptomatology, including pain; considered all of the pertinent evidence of record; and provided the medical information necessary to apply the appropriate rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's back disability is evaluated under DC 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Based on the objective medical findings of record, the Board finds no basis to award a schedular rating higher than the current 20 percent.  To merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  None of the objectively measured ranges of motion noted upon VA examination in 2006, 2007, 2010, or 2015 meet this standard.  Moreover, none of the VA examiners found evidence of ankylosis.  The Board acknowledges that a March 2007 VA treatment record contains a finding of forward flexion of the lumbar spine to 30 degrees, a finding which could warrant a higher 40 percent rating.  However, in light of the range of motion present on the other examinations and treatment records during the appeal period, the Board finds that this isolated, more severe degree of limitation of motion is inconsistent with the overall record and does not accurately reflect the range of motion of the Veteran's lumbar spine during that time.  Therefore, it also does not indicate that a further increased staged rating should be granted, as such findings did not persist beyond the March 2007 treatment record.  

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS.  The evidence of record does not reflect that the Veteran was ever prescribed bed rest by a physician.  Moreover, the Veteran has repeatedly denied any incapacitating episodes.  See VA May 2010, July 2015, and February 2016 VA examination reports; Hearing Transcript at 8.

The Board has considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  VA examiners noted objective evidence of pain during range of motion testing.  The Board acknowledges that the July 2015 range of motion for flexion was in excess of the benchmark required for a higher rating when considering functional impairment due to pain.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  The Board also acknowledges the July 2015 findings of interference with sitting, standing, and lifting.  However, the Veteran had a normal gait and there was no change in range of motion testing after repetitive testing.  The Board notes that the February 2016 examiner was unable to conduct range of motion testing due to "questionable" effort expended by the Veteran, with the examiner noting that the Veteran's complaints of functional loss were "inconsistent" with imaging studies showing minimal changes.  Furthermore, the treatment records are absent for findings of a more severe loss of range of motion on flare-ups of the back.  Although the Veteran has used a brace for part of the appeal period, the medical evidence of record contains no finding of instability.  Nor was weakness noted during any of the VA examinations.  Moreover, the Veteran denied flare-ups during the VA examinations.  The evidence thus reflects that the limitations caused by the DeLuca/Mitchell factors do not cause the orthopedic symptoms of the Veteran's lumbar spine disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula.  Accordingly, the evidence does not support a higher schedular rating on the basis of functional loss.

The Board has carefully considered the Veteran's assertions regarding the severity of his low back disability.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher schedular rating for his lumbar spine disability.

Finally, the evidence of record does not reflect any associated neurological findings during the appeal period other than the service-connected bilateral lower extremity radiculopathy.  Specifically, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected low back disability.  Indeed, on evaluation, the Veteran himself has denied any bowel or bladder problems.  Thus, any other separate rating based on associated neurological abnormalities is not warranted at any time during the appeal period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased schedular rating in excess of 20 percent for low back strain with mechanical low back pain and degenerative changes is denied.



REMAND

The Veteran has been diagnosed with left knee osteoarthritis, internal derangement, and bone contusion/edema.  The November 2013 VA examiner opined that the Veteran's left knee disability is unrelated to service because "the veteran was not seen during his service/national guard time for a [left] knee condition to related event/injury."  However, service treatment records indicate that the Veteran repeatedly complained of left knee pain in tandem with left hip pain.  He is service-connected for a left hip disability.  Also, an October 2008 VA treatment record includes a diagnosis of "lumbar spine osteoarthritis involving left knee."  The examiner did not opine with respect to secondary service connection.  Thus, the knee claim must be returned for another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, the Veteran's claim of entitlement to TDIU is inextricably intertwined with his service connection claim remanded herein.  

In addition, the Board finds that a VA examination is warranted to determine whether the Veteran is unemployable due to his service-connected disabilities.  The Board notes that the Veteran currently meets the schedular requirement for TDIU under 4.16(a), although the point at which he meets the schedular requirement may change depending on whether the RO reduces the disability ratings for bilateral radiculopathy of the upper and lower extremities.  See May 2016 Deferred Rating Decision.

Finally, in situations where entitlement to an extraschedular rating or TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular rating and/or TDIU issues to the RO.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Here, the Veteran's increased rating claim for his back disability was bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same.  The TDIU claim must be remanded for the reasons noted above.  As development of the TDIU claim may impact the extraschedular rating, it is remanded as well.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently diagnosed left knee disability.  The claims file should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should answer the following questions:
(a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disability was incurred in or related to service?  The examiner's attention is specifically directed to service treatment records dated in March 1991 and August 2005.
(b) Is it at least as likely as not that any currently diagnosed left knee disability was caused or aggravated by any current service-connected disability (to include a back disability, a left hip disability, and radiculopathy)?  The examiner's attention is specifically directed the March 2006 service treatment record and the October 2008 VA treatment record.

A complete rationale should be provided for all opinions expressed.

2. An appropriate VA clinician should review the file, noting the Veteran's education and past work experience.  The clinician should comment on the combined impact of the Veteran's service-connected disabilities on his ability to work without regard to age or impact of any nonservice-connected disability. 

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

3. If the Veteran is found unable to maintain substantially gainful employment and does not meet the schedular requirements for TDIU under § 4.16(a) for any portion of the appeal period, refer that portion of the claim for entitlement to TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

4. Readjudicate the claims.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


